DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/07/2022 have been fully considered but they are not persuasive. Applicant argues that the claimed references do not teach the claim amendments of the dispensing rate for the curing component is lower than that of the prepolymer component and a quantitative ratio of the prepolymer component to the curing component in the spray tube is in a range 15:1 to 5:1. However, both Hoshino and Jonas teach changing/designing the dispensing rate to whatever is desired for the final product (Hoshino: Col. 7, lines 17-24, maybe designed for any desired dispensing rate ratio) (Jonas: Col. 13, lines 1-30, device may be designed for any type of dispensing ratio). Further, Hoshino states producing a final products with 7 percent isocyanate which implies a dispensing rate of 14.28:1 (within the claimed range), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “throttle element” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, and 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (US Patent 7,798,366), and further in view of Venus (US Patent No. 3,439,840) and Jonas (US Patent No. 6,079,871).
Re: Claim 1, Hoshino discloses the claimed invention including a two-component aerosol can for dispensing sealing and assembly foams based on isocyanates (embodiment of fig. 9, but shares the same valve device as Figs. 2-3), the can comprising
an outer pressure container (1) configured to hold a prepolymer component and a propellant gas, the outer pressure container being in communication with a first valve device (8, 17) and with a first channel (14) (Col. 8, lines 51-56 & Col. 11, lines 45-54, prepolymer component, polyester, and propellent);
an inner container (26) configured to hold a curing component and a propellant gas, the inner container being in communication with a second valve device (25) and with a second channel (13) (Col. 8, lines 51-57, curing component and propellent) except for expressly stating the propellant is held in the inner container. However, Venus teaches either placing another can with propellant or bag acted upon from the outside as synonymous alternatives (Col. 4, lines 7-15, can hold pressure or pressure exerted on bag).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to hold some propellant in the inner bags, since Venus teaches of the equivalence of pressure holding container and pressure exerted on bag for their use in the dispensing art and the selection of any of these known equivalents to place fluid under pressure for dispensing would be within the level of ordinary skill in the art. 
a spray head (4) comprising a device for simultaneously actuating the first and second valve devices, and also a spray tube into which the first and second channels jointly open (Fig. 3, Col. 7, lines 21-24, depicts spray head with device simultaneously actuating the first and second valve devices),
wherein the second valve device or the second channel comprises a throttle element (10) to control a dispensing rate of the curing component to that of the prepolymer component (Col. 7, lines 33-43, the extent the user unseals the second valve device throttles the rate dispensed) such that the dispensing rate for the curing component is lower than that of the prepolymer component and a quantitative ratio of the prepolymer component to the curing component in the spray tube is in a range as desired (Col. 7, lines 17-24, maybe designed for any desired dispensing rate ratio) except for expressly changing the dispensing rate at a ratio range of 15:1 to 5:1. However, Jonas teaches a throttle element which tailors the dispensing rate of the curing component to that of the prepolymer component, such that the dispensing rate for the curing component is lower than that of the prepolymer component and a quantitative ratio of the prepolymer component to the curing component in the spray tube is in a range as desired including 15:1 to 5:1 (Col. 3, lines 45-56, dispensing rates are throttled based on the second channel insert used; Col. 13, lines 1-30, device may be designed for any type of dispensing ratio).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to use a throttle mean as taught by Jonas, since Jonas states in lines 3, lines 45-56 that such a modification makes it possible either to vary the mixing ratio between the fluid media with the same device or, alternatively, to establish the required mixing ratio where the flow properties change as a function of temperature. Further, Hoshino states producing a final products with 7 percent isocyanate which implies a dispensing rate of 14.28:1 (within the claimed range), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Hoshino further teaching the curing component being not sufficient to satisfy the isocyanate groups of the prepolymer component, such that in the mixture of prepolymer component and curing component dispensed there is an isocyanate excess of more than 3 wt %, based on the weight of the mixture (Col. 11, lines 45-54, 7 wt % isocyanate excess).
Re: Claim 2, Hoshino in view of Jonas above discloses the claimed invention including the throttle element is integrated in the second channel (Jonas: Col. 3, lines 45-56, the dispensing rates are throttled based on the second channel insert used).
Re: Claim 3, Hoshino discloses the claimed invention including the excess of isocyanate groups is 5 to 13 wt % (Col. 11, lines 45-54, 7 wt % isocyanate excess).
Re: Claim 4, Hoshino discloses the claimed invention including the isocyanate excess in the mixture is 7 wt % except for 8 to 12 wt %. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include the isocyanate excess in the mixture is 8 to 12 wt %, since it has been held a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Re: Claim 5, Hoshino as modified in claim 1 above discloses the claimed invention including the outer pressure container and the inner container use the same propellant gas (Col. 8, lines 51-57, same gas applied to both).
Re: Claim 7-8, Hoshino discloses the claimed invention except for specifying the spray tube in the spray head includes a forced mixer. However, Jonas teaches a forced mixer (24) in a spray tube (23) of the spray head (16) (Fig. 2).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a forced mixer as taught by Jonas, since Jonas states that such a modification that such a modification combines the expressed compounds under pressure and emerge from the outlet opening in the form of a combined media. Thus, mixing to form a uniform final medium before emerging from the outlet opening of the mixer for ready application.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (US Patent 7,798,366), Venus (US Patent No. 3,439,840), and Jonas (US Patent No. 6,079,871) as applied to claim 1 above, and further in view of James-Burris et al. (US Patent No. 2014/0371349 A1 herein after James).
Re: Claim 6, Hoshino discloses the claimed invention except for specifying the gas used as propellant. However, James teaches using propellants from a list consisting of propane, butane, dimethyl ether (Para. 19)
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include one of the above propellants as taught by James, since James states in para. 19 that such propellants help achieve an adequate internal pressure without effecting the composition of the fluids within. 
Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (US Patent 7,798,366), Venus (US Patent No. 3,439,840), and Jonas (US Patent No. 6,079,871) as applied to claim 1 above, and further in view of Gantenbein et al. (US Patent No. 7,717,357).
Re: Claim 9 11, 12, the device of Hoshino is capable of performing the method recited  in this claim as evidenced in the rejection of claim 1 except for sealing joints of pipes from passage of water. However, Gantenbein discloses using said claimed aerosol can having said materials for sealing pipes against the passage of water (Col. 1, lines 30-33, 55-60, water tight, moisture repellent, sealing for pipes).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to use prepolymer/isocyanates also as a sealant for pipes, since Gantenbein states in column 1, lines 25-33 that such a modification is able to fill in cracks and crevices which are too small for other sealants. The seamless application of the spray eliminates air infiltration, which reduces energy waste. Further, the spray foam insulation acts as a sound insulator, reduces vibration, and improves the indoor air quality. Also, the spray has the highest resistance to heat transfer, called R-value, per thickness of any common insulating product. Finally, the spray is also moisture, mold, fungus, and insect repellant.
Re: Claim 10, the device of Hoshino in view of Gantenbein as evidenced in the rejections of claims 9 above discloses wherein the joints and openings withstand an overpressure (Col. 1, lines 47-57, able to withstand significant overpressure) except for expressly stating 1.5 bar. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include enough coating to seal a pipe to withstand 1.5bar, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754